Herlihy, J.
(concurring in the result). I concur in the result because of People ex rel. Rodriguez v. La Vallee (26 A D 2d 8). However, I am not convinced that die requirement of assigning counsel should be retroactive, particularly when the appellant was assigned counsel who thoroughly briefed and orally argued the appeal in this court. The cited decisions are not controlling under the present eireumotances. Reynolds, J. (concurring). I am concurring because I feel bound by the decision of this court in People ex rel. Rodriguez v. La Vallee (26 A D 2d 8). My views as to the issue herein are set forth in my dissent in that case. Gibson, P. J., Reynolds and Staley, Jr., JJ., concur; Herlihy, J., concurs in the result; Aulisi, J., not voting.